Citation Nr: 0844600	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-06 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for a dysthymia disability, from January 21, 1993.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The veteran had active duty service from February 1971 to 
April 1972. 

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans Affairs (VA). The matter 
was last before the Board in August 2006, when in part, the 
Board denied an initial evaluation for a dysthymia disability 
in excess of 50 percent. 

The veteran appealed to the Court of Appeals for Veterans 
Claims (Court). In a December 2007 Joint Motion for Partial 
Remand, the parties agreed to vacate the August 2006 Board 
decision. 

The record reflects that the veteran is in receipt of a total 
disability rating based on individual unemployability, (TDIU) 
effective January 21, 1993. 


FINDING OF FACT

At the time the veteran's claim was submitted on January 21, 
1993, the veteran's dysthymic disability resulted in severe 
impairment to establish and maintain effective and favorable 
relationships with others, and were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment. 


CONCLUSION OF LAW

As of January 21, 1993, the criteria for a rating of 70 
percent for a dysthymic disability were approximated. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.130, 4.132 Diagnostic Code 9405 (1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, 
VA may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

The veteran was not properly notified regarding the five 
elements of a service connection claim. However, for reasons 
listed below, the improper notice is non-prejudicial to the 
veteran, as the claim has been substantiated. 

Additionally, for an increased-compensation claim, the VCAA 
requires VA to notify the claimant that to substantiate a 
claim the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

Although the veteran has not been provided with timely VCAA 
notice of the duty to assist and duty to notify as it 
pertains to the issues of earlier effective date and the 
decision in Vazquez-Flores, the claim of an increased rating 
is a downstream issue from the initial grant of service 
connection from an RO decision. See Grantham v. Brown, 114 
F.3d 1156 (1997). VA's General Counsel has held that no VCAA 
notice is required for such downstream issues. VAOPGCPREC 8-
2003, 69 Fed. Reg. 25180 (May 5, 2004). Thus, the Board finds 
that the RO fulfilled its duty to notify. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file. Additionally, the veteran was afforded VA 
examinations for his disability. 

The veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. All relevant evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analysis

The veteran contends that his dysthmia disability warrants an 
initial rating in excess of 50 percent. The Board finds that 
the evidence shows that the veteran's disability more closely 
approximated the criteria for a 70 percent rating from 
January 21, 1993 and continuing thereafter under the rating 
criteria in effect prior to November 7, 1996. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

Because the veteran is challenging the initially assigned 
disability rating, it has been in continuous appellate status 
since the original assignment of service connection. The 
evidence to be considered includes all evidence proffered in 
support of the original claim. Fenderson v. West, 12 Vet. 
App. 119 (1999). It has been held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings. Hart v. Mansfield, 21 Vet. App. 505 
(2007).


During the pendency of the veteran's appeal the rating 
criteria used to evaluated mental disorders, including 
dysthymia, changed effective in November 1996; prior to 
November 7, 1996, mental disorders had been evaluated under 
the provisions of 38 C.F.R. § 4.132. 

According to the previous rating criteria, in effect prior to 
November 1996 regulation changes, a 50 percent evaluation 
required considerable impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce considerable industrial impairment. A 70 
percent evaluation required severe impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce severe 
industrial impairment. A 100 percent evaluation required that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community and there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior. The individual must be 
demonstrably unable to obtain or retain employment. 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996).

In reaching its decision under these criteria, the Board has 
also considered the precedent opinion of the General Counsel 
of the VA interpreting the terms "mild," "definite," and 
"considerable." See O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 
(1994). The Board is bound by such opinions from the General 
Counsel. 38 U.S.C.A. § 7104. In that opinion, the term 
"considerable" was defined as "rather large in extent or 
degree." Id.

The "new" regulations in effect since November 7, 1996 
state that, under the General Rating Formula for Mental 
Disorders, total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling. Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships is to be rated as 70 percent disabling. 
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling. 38 
C.F.R. § 4.130, Diagnostic Code 9434 (2008).

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, 
of the American Psychiatric Association (1994) (DSM-IV).

Numerous private medical records and VA examination reports 
are associated with the record. Upon its present review of 
the record, the Board notes symptoms approximating those 
requisite for the assignment of a 70 percent rating under the 
previously applicable rating criteria. 

A treatment note, dated December 1991, by A.G., MD indicates 
that the veteran experienced a depressive affect, poor 
concentration, and anxiety resulting from his back 
disability. In this note, he also opined that the veteran was 
unable to complete a normal workweek without interruption 
from psychologically based symptoms. Treatment notes during 
1992 reflect that the veteran experienced symptoms of 
aggression, intense irritability, and frequent migraine 
headaches. Another treatment report, dated August 1992, 
reflects that the veteran's wife reported that the veteran 
damaged their house and threatened to commit suicide. After 
this episode, the veteran's wife observed that he acted as if 
nothing occurred.  

In 1993, a psychiatric evaluation noted that the veteran 
experienced symptoms such as poor aggression control, temper, 
paranoia, crying spells, and anxiety. These symptoms occurred 
after a back injury that prevented him from working. The 
examiner diagnosed Schizophrenia, Catatonic type. 

The veteran underwent a VA psychiatric examination in August 
1993. The veteran reported experiencing irritability, bad 
temper, and poor tolerance. He stated that he needed 
medication to sleep. The examiner found the veteran to be 
clean, adequately dressed, and alert. There was no evidence 
of hallucination, nor suicidal or homicidal ideation. 
However, the examiner found the veteran's mood to be slightly 
depressed and his affect blunted. The examiner diagnosed 
dysthymia and noted that it was related to his back pain. 

At the June 1994 RO hearing, the veteran's wife testified 
that the veteran attacked his eldest son for no apparent 
reason. He does not have a functional relationship with any 
of his children. She also reported that the veteran has 
attempted to overdose on medication and that she must monitor 
his medications. The veteran has overtly threatened to kill 
himself if his disability necessitates him to use a 
wheelchair. She also stated that the veteran periodically 
destroyed household items during his outbursts. The wife 
noted her concern that the veteran does not fully report 
these instances to medical providers and that her reports 
should be considered in evaluating his mental disorder.   

In an October 1994 VA examination report, the examiner noted 
that the veteran reported becoming easily irritable with his 
family and avoiding contact with his children. The examiner 
noted that the veteran had a sad facial expression and mildly 
retarded psychomotor skills. The veteran denied hallucinatory 
experiences and made no manifestations of psychotic symptoms. 
He was not found to be suicidal or homicidal. The affect was 
adequate as to emotional content and his mood was depressed. 
The examiner diagnosed dysthymia.      

During a February 1995 RO hearing, M.A.C., MD stated that he 
had treated the veteran for a "long time" concerning his 
mental disorder. During treatment, the physician noted that 
the veteran reported a complete inability to engage in any 
social activity. For instance, the veteran reported running 
away from his house when relatives visited, an inability to 
acknowledge or greet neighbors, and no communication with his 
children. M.A.C., MD noted that the veteran did not have a 
psychosis because there was no history of hallucination or 
delirium. The veteran did not have any present suicidal 
ideation. However, he has affirmed having suicide 
ruminations, such as wishing he would not wake up. M.A.C., MD 
also noted that the veteran's depression was cyclical; with 
intense episodes of depression occurring every three to four 
months. He diagnosed the veteran with major depression due to 
his longstanding inability to socialize with no indication of 
improvement despite medical treatment. He estimated the 
veteran's GAF as 40. 

The examiner conducting the October 1994 examination also 
conducted a June 1995 examination. The veteran reported 
having intense physical pain occasionally necessitating 
bedrest. In addition, he reported experiencing excessive 
irritability, difficult relationships with his children, and 
a need for social isolation. The examiner observed that the 
veteran had a normal affect, but during several instances 
became tearful, although not overtly crying. The veteran 
showed no evidence of delusion or hallucination. Most of his 
thoughts concerned feelings of helplessness or depression 
over his back disability. He reported feelings of 
irritability and a need for social isolation. The veteran 
affirmed having self-destructive ideas, but no present plans 
to act on those ideas. The examiner diagnosed chronic 
dysthymia. She stated that his disorder has always been 
dysthymia. Although the veteran reported episodes of severe 
depression, which would lead to a major depression diagnosis, 
the examiner stated that she could not diagnosis a history of 
major depression since these severe depressive episodes 
reported by the veteran have not been clinically observed. 
Although not constant, these symptoms warrant the assignment 
of a 70 percent evaluation under Diagnostic Code 9405, with 
application of the rating criteria in effect until November 
1996. The veteran is plainly shown to have had severe 
impairment in his relationship with family members and an 
equally severe impairment in his ability to obtain and retain 
employment. Accordingly, a 70 percent evaluation will be 
assigned, effective January 21, 1993.   

The Board has considered whether a higher evaluation should 
be assigned under the criteria effective November 1996. 
However, the veteran is presently in receipt of a 100 percent 
total disability evaluation based on individual 
unemployability. Accordingly, any further consideration of a 
higher evaluation is moot.

.
ORDER

A rating of 70 percent for a dysthymic disability beginning 
January 21, 1993 is granted. 



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


